DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed February 26, 2021 (hereinafter “02/26/21 Amendment") has been entered, and fully considered.  In the 02/26/21 Amendment, claims 1, 5, 7, 16, & 17 were amended.  No claims were cancelled (claim 3 was cancelled in a prior amendment), or newly added.  Therefore, claims 1, 2, & 4-21 remain pending in the application, with claims 19-21 withdrawn from consideration.  
3.	The 02/26/21 Amendment has overcome the objections to the Drawings, Specification, and claims previously set forth in the Non-Final Office Action mailed 12/28/20 (“12/28/20 Action”), as well as the rejections under §§ 112(b) & 103.    
4.	New grounds of rejection under § 103 are set forth herein, necessitated by Applicant’s Amendment.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 2, & 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,428,537 to Swanson et al. (“Swanson”) in view of U.S. Patent Application Publication No. 2011/0275952 to Johnson et al. (“Johnson”), and further in view of U.S. Patent Application Publication No. 2013/0109994 to Cho et al. (hereinafter "Cho").
8.	Regarding claim 1, Swanson teaches a medical system, comprising: 
a medical device [mapping probe (14) and multi-purpose stunning-modification probe (16) – col. 7, ll. 4-31; FIG. 1] having a treatment element [see col. 8, ll. 52-56 (“The exemplary multi-purpose stunning-modification device 16 shown in FIG. 3 includes a flexible catheter body 34 that carries an electrode 36 at the distal tip. The electrode is suitable for ablation and other tissue modification procedures”); and col. 7, ll. 33-35 (“Exemplary mapping device 14 has a flexible catheter body 18. The distal end of the catheter body 18 carries a three-dimensional multiple-electrode structure 20”); FIG. 1]; 
a sensor associated with the medical device [e.g., temperature sensing elements (298) – col. 31, ll. 13-17]; and
a control unit [process controller (32) – col. 8, ll. 18-45] in communication with the treatment element [col. 8, ll. 18-23] and the sensor, the sensor being configured to monitor operating parameters of the medical system and output a signal to the control unit to provide Temperatures sensed by the temperature sensing elements 298 are processed by a controller. Based upon temperature input, the controller adjusts the time and power level of radio frequency energy transmissions by the electrode 180, to achieve the desired therapeutic objectives”)], the control unit being configured to:
deliver a low-voltage, pre-treatment pulse routine through the treatment element to an area of target tissue, the low-voltage, pre-treatment pulse routine including the delivery of energy having a voltage of between 0.1 V and 75 V [Swanson teaches delivering one or more pulses to a local tissue region, wherein each pulse has a prescribed waveform shape and duration that temporarily "stuns" tissue in the local region without field stimulating tissue in regions farther away from the electrode(s), the purpose of which is to verify the location of a potentially efficacious modification site before actually modifying tissue (hence “pre-treatment”) – see col. 32, ll. 13-41.  Swanson further teaches that, when a patient is on bypass, a RF pulse having an amplitude of about 50 volts (which falls within the claimed range of “of between 0.1 V and 75 V”) and a duration of about 10 milliseconds will stun tissue – see col. 38, ll. 45-52 (and note that the instant claim only recites delivering a pre-treatment pulse routine to “target tissue” but says nothing about the tissue type or the circumstances (e.g., a patient on bypass) under which the pre-treatment pulse routine is delivered)]; [and]
deliver an ablation energy routine through the treatment element to the area of target tissue [e.g., Abstract; col. 33, ll. 3-9; & col. 40, ll. 33-45].
A.	Distance to Non-Target Tissue 
Swanson does not, however, teach that the control unit is (also) configured to:
identify at least one selected from the group consisting of the area of target tissue and an area of non-target tissue;
measure a distance between the area of non-target tissue and the treatment
element; [and]

affect the area of non-target tissue, the recommendation being based on the measured
distance between the area of non-target tissue and the treatment element.  
Johnson, in a similar field of endeavor, teaches a system and method for determining proximity of a surgical device relative to critical anatomical structures [e.g., ¶[0003]], that may be used with any suitable electrosurgical device [¶[0032]].  More particularly, Johnson teaches a sensor assembly (50) that may be mounted on a distal end of one or more electrosurgical and/or non-electrosurgical instruments such that the sensor assembly (50) may be used to sense ahead to the area that the user is moving the treatment device to prevent incidental contact between surgical instruments and critical anatomical structures [¶[0041]].
	Johnson further teaches a controller (24) including a processing unit (25) operably connected to sensor assembly (50) [see ¶’s [0035]-[0039]], that is configured to: 
identify at least one selected from the group consisting of the area of target tissue and an area of non-target tissue [a “non-target tissue” being a critical anatomical structure (tissue) to be avoided – see, e.g., ¶[0009] (“Treating non-target structures with an energy configuration configured for a target type structure may cause damage to the non-target structure and/or result in failure to effect proper treatment”); and  ¶[0062] (“… if the instrument gets too close to a critical anatomical structure… not intended to be treated or contacted by an instrument”); note additionally ¶[0062] (“…sensor assembly 50 may be disposed at the distal end of a suitable instrument… such that as sensor assembly 50 approaches a target anatomical structure, processing unit 20 may first identify the target structure and subsequently alert the user via audio/visual indicator 22 as to the identity of the anatomical structure being approached and/or sensed in the proximity of sensor assembly 50”)];
measure a distance between the area of non-target tissue and the treatment
the system identifies the target anatomical structure and alerts a user of the system as to the distance of the target structure relative to the sensor assembly and/or the identity of the target structure (e.g., duct vs. large artery or background connective tissue)”); see also ¶[0062]]; [and]
recommend at least one energy delivery parameter for delivering ablative energy through the treatment element to the area of target tissue that would not adversely
affect the area of non-target tissue, the recommendation being based on the measured
distance between the area of non-target tissue and the treatment element [e.g., ¶[0062] (“In this manner, as the distance between sensor assembly 50 and a target anatomical structure decreases, the alert generated by the audio/visual indicator 22 may be more conspicuous or more urgent relative to an alert corresponding to a greater distance between sensor assembly 50 and the target anatomical structure to indicate to the user that the sensor electrode 50 is approaching a critical anatomical structure that should be avoided. In some embodiments, output from the generator 20 (e.g., RF energy) to the instrument being utilized in the procedure (e.g., monopolar instrument 2, bipolar forceps 10) may be set by the surgeon to be modified or taminated [sic] based on the distance between the sensor assembly 50 and the target anatomical structure. In this instance, output from the generator 20 may be terminated or decreased if the instrument gets too close to a critical anatomical structure (e.g., hepatic artery, common bile duct, etc.) not intended to be treated or contacted by an instrument. The visual output of the sensor assembly 50 (e.g., electrical, thermal, optical, etc.) may be presented on a monitor included on the generator 20 or on another suitable display device in the operating room (e.g., camera monitor))”; Note: the output level from generator (20) is an “energy delivery parameter;” further, as broadly as currently claimed, terminating or decreasing energy output from the generator based on measured distance to a non-target critical anatomical structure broadly constitutes a recommendation (or recommended action)].
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
B.	Stimulation Monitoring Device 
The combination of Swanson and Johnson, as set forth above, does not, however, teach:
a stimulation monitoring device in communication with the control unit, the stimulation monitoring device including an electromyography device being configured to record diaphragmatic and thoracic measurements.
Cho, in a similar field of endeavor, teaches methods and systems for monitoring and preventing unintended nerve injury during a medical procedure [¶[0004]].  Recognizing that failure to limit thermal treatment to just the desired tissue may otherwise negatively and adversely affect surrounding tissue structures or organs that are sensitive and susceptible to undesired damage during a procedure [¶[0005]], Cho teaches methods and systems to monitor 
More particularly, Cho teaches a system (10) including a tissue treatment/diagnostic device (14) that may include a medical probe, a catheter, or other instrument, and may generally include one or more diagnostic or treatment regions (18) for energetic or other therapeutic interaction between the medical device and a treatment site [¶[0028]]. The treatment region(s) (18) may deliver, for example, cryogenic therapy, radiofrequency energy, or other energetic transfer with a tissue area in proximity to the treatment region(s), including cardiac tissue [¶[0028]]. The diagnostic or treatment region(s) (18) may include, for example, one or balloons or other thermally and/or electrically-conductive components, such as one or more electrodes in communication with a control unit (16) [¶[0028]].
            Cho further teaches that system (10) includes a stimulation monitoring device in communication with a control unit, the stimulation monitoring device including an electromyography device being configured to record diaphragmatic and thoracic measurements [Cho teaches a diaphragmatic or thoracic excursion assessment device (12) for measuring, monitoring, or otherwise assessing movement and/or contraction of the diaphragm or thoracic cavity excursion, which can be used to assess or monitor phrenic nerve function. The assessment device (12) may include one or more sensors (30) to gauge, measure, or monitor diaphragmatic activity, as well as a sensor processor and/or controller unit (32) (which may be integrated into the control unit (16) itself as a single, multi-functional part of the system) coupled to and receiving information from the sensors (30) – see ¶[0034].  The sensor(s) (30) of the assessment device (12) may include one or more accelerometers providing indications of movement of the diaphragm and thoracic cavity in one or more planes – see ¶[0035].  The sensors (30) of the assessment device (12) may monitor or record electromyography ("EMG") measurements of the diaphragm and/or thoracic musculature – see ¶[0037]]. 
e.g., ¶’s [0012], [0039], [0040]].  Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
9.	Regarding claim 2, the combination of Swanson, Johnson, and Cho teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Swanson further teaches wherein delivery of the ablation energy routine includes using at least one selected from the group consisting of irreversible electroporation, radiofrequency ablation [e.g., Abstract; col. 4, ll. 24-27; col. 43, ll. 10-14 (“the physician can alter the electrophysiological property by ablating tissue in or near the diagnosed zone, as above described, using radio frequency electrical energy, or laser light energy, or an ablation fluid”)], cryoablation, and high intensity focused ultrasound.
10.	Regarding claim 4, the combination of Swanson, Johnson, and Cho teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Cho further teaches wherein the stimulation monitoring device includes an accelerometer [Cho teaches that the sensor(s) (30) of the assessment device (12) may include one or more accelerometers providing indications of movement of the diaphragm and thoracic cavity in one or more planes – see ¶[0035]].
e.g., ¶’s [0012], [0039], [0040]].  Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
11.	Regarding claim 5, the combination of Swanson, Johnson, and Cho teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Swanson does not teach wherein the control unit is configured to determine whether the low-voltage pre-treatment pulse routine has a stimulation effect on the area of non-target tissue based on signals received by the control unit from the stimulation monitoring device.
            However, as noted in the rejection of claim 1 (above), Cho teaches that the control unit (16) is coupled to, and receives information from, the sensors (30) of the diaphragmatic or thoracic excursion assessment device (12) for measuring, monitoring, or otherwise assessing movement and/or contraction of the diaphragm or thoracic cavity excursion, which can be used to assess or monitor phrenic nerve function [¶[0034]].      
            It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Swanson, Johnson, and Cho such that the control unit is configured to determine whether the low-voltage pre-treatment pulse routine has a stimulation effect on the area of non-target tissue based on signals received by the control unit from the stimulation monitoring device, since the stimulation monitoring device of Cho provides a safeguard for monitoring tissue function and/or preventing unintended any time energy is being applied to tissue (whether in a pre-treatment mode or in an ablation mode), as taught by Cho [see, e.g., ¶’s [0012], [0039], [0040]].  Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
12.	Regarding claim 6, the combination of Swanson, Johnson, and Cho teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Swanson further teaches that the control unit is further configured to:
select the low-voltage, pre-treatment pulse routine based on the ablation energy
routine [as broadly as claimed, the purpose of the pre-treatment pulse routine is to find an efficacious ablation site for ablation (e.g., col. 33, ll. 9-12; col. 32, ll. 31-35) - therefore Examiner considers the whole purpose of the pre-treatment pulse routine to be “based on” the desire to administer a safe and effective ablation energy routine]; and
adjust the ablation energy routine when the low-voltage, pre-treatment pulse routine has a stimulation effect on the area of non-target tissue [e.g., col. 40, ll. 32-45; col. 41, ll. 14-32; col. 43, ll. 7-14].
13.	Regarding claim 7, the combination of Swanson, Johnson, and Cho teaches all of the limitations of claim 6 for the reasons set forth in detail (above) in the Office Action. 
Swanson further teaches wherein the control unit is further configured to automatically adjust at least one of a voltage and a pulse width of the ablation energy routine [e.g., col. 40, ll. 32-45; col. 41, ll. 14-32; col. 43, ll. 7-14] before an initiation of the ablation energy routine based on a determination of a maximum stimulation distance from the treatment element [col. 32, ll. 25-28; col. 33, ll. 52-67; col. 38, ll. 11-13].
14.	Regarding claim 8, the combination of Swanson, Johnson, and Cho teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
50 volts (which falls within the claimed range of “of between 0.1 V and 50 V”) and a duration of about 10 milliseconds will stun tissue – see col. 38, ll. 45-52].
15.	Regarding claim 9, the combination of Swanson, Johnson, and Cho teaches all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action. 
            Swanson further teaches wherein the low-voltage, pre-treatment pulse routine includes a delivery of energy having a voltage of 40 V and a pulse width of 10 µs [see col. 10, ll. 63-66].
16.	Regarding claim 10, the combination of Swanson, Johnson, and Cho teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Swanson further teaches wherein the low-voltage, pre-treatment pulse routine includes a delivery of a monophasic pulse [col. 38, ll. 11-28]. 
17.	Regarding claim 11, the combination of Swanson, Johnson, and Cho teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Swanson further teaches wherein the low-voltage, pre-treatment pulse routine includes a delivery of a plurality of monophasic pulses [col. 38, ll. 11-28]. 
18.	Regarding claim 12, the combination of Swanson, Johnson, and Cho teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Swanson further teaches wherein the low-voltage, pre-treatment pulse routine includes a delivery of at least one biphasic pulse [col. 38, ll. 11-28]. 
19.	Regarding claim 13, the combination of Swanson, Johnson, and Cho teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Swanson further teaches wherein the low-voltage, pre-treatment pulse routine includes a delivery of at least one pulse having a sinusoidal waveform [col. 38, ll. 11-28]. 
claim 14, the combination of Swanson, Johnson, and Cho teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Swanson further teaches wherein the control unit includes a user input device for at least one of a user selection of the low-voltage, pre-treatment pulse routine and a user initiation of the low-voltage, pre-treatment pulse routine [e.g., col. 13, line 35 – col. 14, line 3].   
21.	Regarding claim 15, the combination of Swanson, Johnson, and Cho teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Swanson further teaches wherein the control unit is further configured to deliver the ablation energy routine through the treatment element to the area of target tissue when the control unit determines that the low-voltage pulse routine does not have a stimulation effect on the area of non-target tissue [e.g., col. 32, ll. 25-28; col. 33, ll. 3-9; col. 38, ll. 11-13].
            Swanson does not, however, explicitly teach wherein the control unit is further configured to automatically deliver the ablation energy routine.  However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Swanson, Johnson, and Cho such that the control unit is configured to automatically deliver the ablation energy routine through the treatment element to the area of target tissue when the control unit determines that the low-voltage pulse routine does not have a stimulation effect on the area of non-target tissue, since it has been held that broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
22.	Regarding claim 16, the combination of Swanson, Johnson, and Cho teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Swanson further teaches wherein the control unit is further configured to accept a user input for an initiation of the delivery of the ablation energy routine through the treatment element to the area of target tissue when user determines that the low-voltage, pre-treatment pulse 
23.	Regarding claim 17, Swanson teaches a medical system, comprising:
a medical device [mapping probe (14) and multi-purpose stunning-modification probe (16) – col. 7, ll. 4-31; FIG. 1] having a treatment element with a plurality of electrodes [see col. 8, ll. 52-56 (“The exemplary multi-purpose stunning-modification device 16 shown in FIG. 3 includes a flexible catheter body 34 that carries an electrode 36 at the distal tip. The electrode is suitable for ablation and other tissue modification procedures”); and col. 7, ll. 33-35 (“Exemplary mapping device 14 has a flexible catheter body 18. The distal end of the catheter body 18 carries a three-dimensional multiple-electrode structure 20”); FIG. 1]; 
a sensor associated with the medical device [e.g., temperature sensing elements (298) – col. 31, ll. 13-17]; and
a control unit [process controller (32) – col. 8, ll. 18-45] in communication with the treatment element [col. 8, ll. 18-23]… and the sensor, the sensor being configured to monitor operating parameters of the medical system and output a signal to the control unit to provide one of an alert and a therapeutic delivery modification [see col. 31, ll. 43-47 (“Temperatures sensed by the temperature sensing elements 298 are processed by a controller. Based upon temperature input, the controller adjusts the time and power level of radio frequency energy transmissions by the electrode 180, to achieve the desired therapeutic objectives”)], the control unit including an ablation energy source [generator (46) – col. 8, line 66 – col. 9, line 11; col. 33, ll. 20-26] and being configured to:
determine an ablation energy routine [e.g., col. 32, ll. 36-41; col. 33, ll. 3-9; col. 33, ll. 20-37; col. 40, ll. 33-45];
determine a low-voltage, pre-treatment pulse routine based on the ablation energy routine, the low-voltage, pre-treatment pulse routine including a delivery of energy having a voltage between 0.1 V and 75 V [Swanson teaches delivering one or more pulses to a local before actually modifying tissue (hence “pre-treatment”) – see col. 32, ll. 13-41.  Swanson further teaches that, when a patient is on bypass, a RF pulse having an amplitude of about 50 volts (which falls within the claimed range of “of between 0.1 V and 75 V”) and a duration of about 10 milliseconds will stun tissue – see col. 38, ll. 45-52; further, as broadly as claimed, the purpose of the pre-treatment pulse routine is to find an efficacious ablation site for ablation (e.g., col. 33, ll. 9-12; col. 32, ll. 31-35) - therefore Examiner considers the whole purpose of the pre-treatment pulse routine to be “based on” the desire to administer a safe and effective ablation energy routine];
deliver the low-voltage, pre-treatment pulse routine through the plurality of electrodes to an area of target tissue [Swanson teaches stunning tissue in a potential ablation site referred to as a slow conduction zone (“SCZ”) (see col. 32, line 36 – col. 33, line 37; and FIG. 4)];
determine whether the low-voltage, pre-treatment pulse routine has a stimulation effect on an area of non-target tissue [note: as broadly as claimed, it is the Examiner’s position that a “stimulation effect” can include virtually any effect that may occur as a result of delivery of the low-voltage, pre-treatment pulse routine to the area of target tissue.  As such, Swanson teaches determining whether the low-voltage, pre-treatment pulse routine has a stimulation effect on an area of non-target tissue because Swanson teaches determining whether or not delivering a stunning pulse into a targeted SCZ (the area of target tissue) has had the effect of stopping the errant, circular propagation patterns (“circus motions”) of the depolarization wavefronts which travel through the surrounding tissue outside the SCZ [see FIG. 4] (in other words, in an area of non-target tissue) thereby interrupting the arrhythmia; if these circus motions that disrupt normal depolarization patterns (which travel outside the SCZ) have stopped, then the pre-treatment pulse routine (stunning) has indeed had a stimulation effect on the area of non-target tissue (the 
automatically adjust at least one of voltage and pulse width of the ablation energy routine before an initiation of a delivery of the ablation energy to the area of target tissue based on a determination that the low-voltage, pre-treatment pulse routine has a stimulation effect on the area of non-target tissue [e.g., col. 40, ll. 32-45; col. 41, ll. 14-32; col. 43, ll. 7-14]; and
deliver ablation energy through the plurality of electrodes to the area of target tissue [e.g., col. 32, ll. 36-41; col. 33, ll. 3-9; col. 34, ll. 3-6; col. 36, ll. 35-39; col. 40, ll. 33-45; & col. 43, ll. 7-14].
A.	Distance to Non-Target Tissue 
Swanson does not, however, teach that the control unit is (also) configured to:
measure a distance between the area of non-target tissue and the treatment
element; [and]
recommend at least one energy delivery parameter for delivering ablative energy through the treatment element to the area of target tissue that would not adversely
affect the area of non-target tissue, the recommendation being based on the measured
distance between the area of non-target tissue and the treatment element.
Johnson, in a similar field of endeavor, teaches a system and method for determining proximity of a surgical device relative to critical anatomical structures [e.g., ¶[0003]], that may be used with any suitable electrosurgical device [¶[0032]].  More particularly, Johnson teaches a sensor assembly (50) that may be mounted on a distal end of one or more electrosurgical and/or non-electrosurgical instruments such that the sensor assembly (50) may be used to sense ahead to the area that the user is moving the treatment device to prevent incidental contact between surgical instruments and critical anatomical structures [¶[0041]].
	
) [see ¶’s [0035]-[0039]], that is configured to: 
measure a distance between the area of non-target tissue and the treatment
element [a “non-target tissue” being a critical anatomical structure (tissue) to be avoided – see, e.g., ¶[0009] (“Treating non-target structures with an energy configuration configured for a target type structure may cause damage to the non-target structure and/or result in failure to effect proper treatment”); and  ¶[0062] (“… if the instrument gets too close to a critical anatomical structure… not intended to be treated or contacted by an instrument”); note additionally ¶[0062] (“…sensor assembly 50 may be disposed at the distal end of a suitable instrument… such that as sensor assembly 50 approaches a target anatomical structure, processing unit 20 may first identify the target structure and subsequently alert the user via audio/visual indicator 22 as to the identity of the anatomical structure being approached and/or sensed in the proximity of sensor assembly 50”); and ¶[0028] (“the system identifies the target anatomical structure and alerts a user of the system as to the distance of the target structure relative to the sensor assembly and/or the identity of the target structure (e.g., duct vs. large artery or background connective tissue)”); see also ¶[0062]]; [and]
recommend at least one energy delivery parameter for delivering ablative energy through the treatment element to the area of target tissue that would not adversely
affect the area of non-target tissue, the recommendation being based on the measured
distance between the area of non-target tissue and the treatment element [e.g., ¶[0062] (“In this manner, as the distance between sensor assembly 50 and a target anatomical structure decreases, the alert generated by the audio/visual indicator 22 may be more conspicuous or more urgent relative to an alert corresponding to a greater distance between sensor assembly 50 and the target anatomical structure to indicate to the user that the sensor electrode 50 is approaching a critical anatomical structure that should be avoided. In some embodiments, output from the generator 20 (e.g., RF energy) to the instrument being utilized in the procedure (e.g., monopolar instrument 2, bipolar forceps 10) may be set by the surgeon to be modified or taminated [sic] based on the distance between the sensor assembly 50 and the target anatomical structure. In this instance, output from the generator 20 may be terminated or decreased if the instrument gets too close to a critical anatomical structure (e.g., hepatic artery, common bile duct, etc.) not intended to be treated or contacted by an instrument. The visual output of the sensor assembly 50 (e.g., electrical, thermal, optical, etc.) may be presented on a monitor included on the generator 20 or on another suitable display device in the operating room (e.g., camera monitor))”; Note: the output level from generator (20) is an “energy delivery parameter;” further, as broadly as currently claimed, terminating or decreasing energy output from the generator based on measured distance to a non-target critical anatomical structure broadly constitutes a recommendation (or recommended action)].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Swanson such that the control unit is additionally configured to measure a distance between the area of non-target tissue and the treatment element, and recommend at least one energy delivery parameter for delivering ablative energy through the treatment element to the area of target tissue that would not adversely affect the area of non-target tissue, the recommendation being based on the measured distance between the area of non-target tissue and the treatment element, all as taught by Johnson, so as to provide an additional safeguard against inadvertent injury to a critical anatomical structure during a procedure, thereby making a procedure more safe for a patient.  Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
B.	Stimulation Monitoring Device 
The combination of Swanson and Johnson, as set forth above, does not, however, teach:
a stimulation monitoring device, the stimulation monitoring device including:
an electromyography device being configured to record diaphragmatic and
thoracic measurements; and
an accelerometer being configured to detect diaphragmatic movement; [and]
[the] control unit [(32)] being in communication with… the stimulation monitoring device.
Cho, in a similar field of endeavor, teaches methods and systems for monitoring and preventing unintended nerve injury during a medical procedure [¶[0004]].  Recognizing that failure to limit thermal treatment to just the desired tissue may otherwise negatively and adversely affect surrounding tissue structures or organs that are sensitive and susceptible to undesired damage during a procedure [¶[0005]], Cho teaches methods and systems to monitor or otherwise detect potentially-damaging consequences during treatment of sensitive tissue areas, such as the phrenic nerve [¶[0011]].  
More particularly, Cho teaches a system (10) including a tissue treatment/diagnostic device (14) that may include a medical probe, a catheter, or other instrument, and may generally include one or more diagnostic or treatment regions (18) for energetic or other therapeutic interaction between the medical device and a treatment site [¶[0028]]. The treatment region(s) (18) may deliver, for example, cryogenic therapy, radiofrequency energy, or other energetic transfer with a tissue area in proximity to the treatment region(s), including cardiac tissue [¶[0028]]. The diagnostic or treatment region(s) (18) may include, for example, one or balloons or other thermally and/or electrically-conductive components, such as one or more electrodes in communication with a control unit (16) [¶[0028]].
Cho further teaches that system (10) includes a stimulation monitoring device, the stimulation monitoring device including: an electromyography device being configured to record diaphragmatic and thoracic measurements; and an accelerometer being configured to detect a sensor processor and/or controller unit (32) (which may be integrated into the control unit (16) itself as a single, multi-functional part of the system) coupled to and receiving information from the sensors (30) – see ¶[0034].  The sensor(s) (30) of the assessment device (12) may include one or more accelerometers providing indications of movement of the diaphragm and thoracic cavity in one or more planes – see ¶[0035].  The sensors (30) of the assessment device (12) may monitor or record electromyography ("EMG") measurements of the diaphragm and/or thoracic musculature – see ¶[0037]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Swanson and Johnson to include a stimulation monitoring device, the stimulation monitoring device including an electromyography device being configured to record diaphragmatic and thoracic measurements; and an accelerometer being configured to detect diaphragmatic movement; and the control unit being in communication with the stimulation monitoring device, as taught by Cho, so as to provide a safeguard for monitoring tissue function and/or preventing unintended nerve or tissue injury during an ablation procedure, as explicitly taught by Cho [see, e.g., ¶’s [0012], [0039], [0040]].  Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
claim 18, the combination of Swanson, Johnson, and Cho teaches all of the limitations of claim 17 for the reasons set forth in detail (above) in the Office Action. 
Swanson further teaches wherein the low-voltage, pre-treatment pulse routine includes a delivery of energy having a pulse width of 10 µs [see col. 10, ll. 63-66].

Response to Arguments
25.	Applicant’s arguments concerning the prior rejection of independent claims 1 & 17 under § 103 have been fully considered and are persuasive (in view of the current Amendments to independent claims 1 & 17).  Therefore, this rejection has been withdrawn.  However, upon further consideration, new grounds of rejection under § 103 are set forth in detail above, necessitated by Applicant’s Amendment.

Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
 
                                                                                                                                                                                                       


/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794